Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1, 4-7 and 15, drawn to a method of topically administering an effective amount of an extract of Halimione sp. to skin of a subject suffering from a dysfunction of skin (i.e. suffering from cellulite etc. in a subject), by modulating, improving and/or stimulating adipocyte metabolism etc., classified in class 424, subclass 400, for example. 
 
II.	Claims 2 and 8-11, drawn to a method of topically administering an effective amount of an extract of Halimione sp. to skin of a subject suffering from a dysfunction of skin (i.e. by improving the skin epidermis aesthetic in a subject), by reducing melanogenesis (skin pigmentation) and sebum production, classified in class 424, subclass 725, for example.

III.	Claims 3 and 12-14, drawn to a method of topically administering an effective amount of an extract of Halimione sp. to skin of a subject suffering from a dysfunction of skin (i.e. by fighting any and/or all claimed inflammation conditions in a subject), classified in class 424, subclass 400, for example.


 2.	The inventions are distinct from each other because of the following reasons:
	Inventions I-III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP ' 806.04, MPEP 808.01). In the instant case, the inventions of Groups I-III are different and distinct, each from the other- i.e. they are not disclosed as capable of use together, and they have different designs, modes of operation, and/or effects. That is, as evidenced by the claims themselves, the method of Group I is drawn to a method comprising topically administering an effective amount of an extract of Halimione sp. to skin of a subject suffering from a dysfunction of skin (i.e. suffering from cellulite etc. in a subject), by modulating, improving and/or stimulating adipocyte metabolism etc (which is different and distinct from the other two methods, e.g. the claimed invention is claiming treating a different patient population) and the method of Group II is drawn to a method comprising topically administering an effective amount of an extract of Halimione sp. to skin of a subject suffering from a dysfunction of skin (i.e. by improving the skin epidermis aesthetic in a subject), by reducing melanogenesis (skin pigmentation) and sebum production (which is different and distinct from the other two methods, e.g. the claimed invention is claiming treating a different patient population) and the method of Group III is drawn to a method 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(d) the prior art applicable to one invention would not likely be applicable to another invention;

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

	Applicant is advised that the reply to this requirement to be completed must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655